Citation Nr: 0910496	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a substance abuse 
disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
October 1975 to March 1976 and on active duty from May 1977 
to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

In November 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The issues of entitlement to service connection for a low 
back disorder and major depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran filed his claim for service connection for a 
substance abuse disorder in March 2006.






CONCLUSION OF LAW

A substance abuse disorder was not, as a matter of law, 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.310(a) 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In the present case, the facts are not in dispute.  As 
discussed below, resolution of the Veteran's appeal for 
service connection for a substance abuse disorder is wholly 
dependent on interpretation of the relevant VA statutes and 
regulations.  Thus, as no reasonable possibility exists that 
any further factual development would assist in 
substantiating the claim, should any deficiencies of VCAA 
notice or assistance exist, they are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  
Moreover, because the claim is being denied as a matter of 
law, no further development under the VCAA is necessary.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(deficiency of VCAA notice is not prejudicial when a benefit 
could not be awarded as a matter of law); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  

II. Analysis

The Veteran contends that his substance abuse in service was 
diagnosed, but not treated, and that the resultant longevity 
of his abuse has led to a chronic brain syndrome.  Therefore, 
he contends that service connection is warranted for a 
substance abuse disorder.

Substance abuse disorders are generally considered to be the 
result of willful misconduct on the part of the Veteran.  
Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  For the purpose of this paragraph, drug abuse 
means the use of illegal drugs (including prescription drugs 
that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose 
other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOGCPREC 7-99, published 
at 64 Fed. Reg. 52,375 (June 9, 1999); VAOGCPREC 2-98, 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that there 
can be service connection for compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the 
Federal Circuit indicated that veterans could only recover if 
they could establish that the alcohol or drug abuse 
disability was secondary to or is caused by a primary 
service-connected disorder.  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only be 
granted where there was clear medical evidence establishing 
that the substance abuse disability was indeed caused by a 
veteran's primary service-connected disability, and not due 
to willful wrongdoing."  Id.  Service connection is not in 
effect for any disability at this time.  

The Board acknowledges that the REMAND below is relevant to 
pending service connection claims, and that generally, all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  However, in this case, the Veteran does not contend, 
nor does the record suggest that the Veteran's substance 
abuse is in any way, a result of a claimed service-connected 
disability.  The medical evidence, which dates back to 1992, 
reflects the Veteran's reports that he began abusing alcohol 
prior to service in 1970/1971 and engaged in cocaine/crack 
abuse during and after service.  Additionally, the Veteran's 
statements to VA, including his November 2008 testimony, 
indicate that his substance abuse was present in and made 
worse by service.  Finally, treatment records show repeated 
participation in rehabilitation programs, and these records 
do not show that the Veteran's substance abuse is 
etiologically related to his claimed depression and low back 
disorder.  Claims which have no support in the record need 
not be considered by the Board; the Board is not obligated to 
consider "all possible" substantive theories of recovery.  
Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd 
Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009).  Accordingly, the Board determines that to proceed 
with a decision on the claim for service connection for a 
substance abuse disorder on a direct basis without further 
reference to secondary service connection is not prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby). 

The Veteran filed his claim in March 2006, and the law 
clearly states that service connection may not be established 
on a direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs for claims filed after 
October 31, 1990.  In a case where the law is dispositive of 
a claim on appeal, the claim should be denied because of lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, there is a lack of 
entitlement under the law to direct service connection for 
substance abuse and the Board must deny the Veteran's claim. 


ORDER

Service connection for a substance abuse disorder is denied. 


REMAND

The Veteran contends that he suffers a low back disorder and 
depression as a result of a motor vehicle accident in 
service.  The Board finds that a remand is required for 
further development of the record. 

Specifically, the Veteran's VA mental health treatment 
records indicate that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
Board notes that the treatment records are not entirely clear 
as to the basis for the award of SSA disability-one record 
says that the benefits are for COPD alone, whereas other 
records indicate that they are for his COPD, low back, 
depression, and anxiety.  Additionally, another record states 
that the benefits are nonservice-connected (NSC) pension 
benefits; however, the Board notes that the Veteran did not 
serve on active duty during a period of war and is, 
therefore, not eligible for NSC pension.  See 38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2008).  
Consequently, the Board determines that whether or not the 
Veteran's SSA records would be relevant to his low back 
disorder and depression claims is not possible to determine.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.	Request all records relevant to the 
Veteran's application and award of 
disability benefits from the SSA.  All 
requests and responses, positive and 
negative, related to the above actions 
should be associated with the claims 
file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the April 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


